Citation Nr: 0216320	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-22 549A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals June 2000 decision which found 
that the veteran was not entitled to an effective date prior 
to May 9, 1989, for service connection for hypertension.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1957.

This matter initially arose from a June 2000 decision by the 
Board that found that the moving party was not entitled to an 
effective date prior to May 9, 1989, for service connection 
for hypertension.


FINDINGS OF FACT

1.  In June 2000, the Board issued a decision in which it 
concluded that the criteria for entitlement to an effective 
date prior to May 9, 1989, for service connection for 
hypertension were not met.  

2.  The correct facts were before the Board in June 2000 and 
the Board's decision was supported by the evidence then of 
record, and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied.


CONCLUSION OF LAW

The Board's June 2000 decision denying an effective date 
prior to May 9, 1989, for service connection for hypertension 
did not contain CUE.  38 U.S.C.A. § 7111 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, was recently enacted.  VA issued regulations to 
implement the VCAA in August 2001.  66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) that 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the Court of Appeals for Veterans Claims held that the VCAA 
was not applicable to motions alleging CUE in decisions of 
the Board.  Accordingly, the Board finds that the VCAA is not 
applicable to this motion as a matter of law.  

Turning to the relevant procedural history of the claim, the 
Cleveland, Ohio, Regional Office (RO) noted in a July 1996 
rating decision that a June 1996 Board decision granted the 
veteran service connection for hypertension.  The rating 
decision assigned an effective date for service connection of 
May 9, 1989.  The RO observed that a May 9, 1989, medical 
record demonstrated hypertension within the one year period 
prior to receipt of the veteran's September 1989 claim.  The 
veteran submitted a timely notice of disagreement and 
substantive appeal.  The June 2000 Board decision denied 
entitlement to an effective date prior to May 9, 1989, for 
service connection for hypertension.  The Board found that 
the evidence of record indicated that on September 25, 1989, 
the RO received a formal claim of entitlement to service 
connection for hypertension, and that VA medical evidence 
associated with the claims file demonstrated that the veteran 
was treated for hypertension no earlier than May 9, 1989.  

In November 2000, the veteran filed a motion alleging CUE in 
the June 2000 Board decision.  Therein, he alleged that while 
his original 1962 application for benefits informed the RO 
that he had been refused employment because of hypertension, 
the RO failed to apply a regulation providing compensation 
for wartime veterans who contracted a disease on active duty 
and were refused employment.  The veteran also alleged that 
the June 1996 Board decision found that the veteran's 
hypertension began in service. 

The Board notes that while the law vests the Board with 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision, the shape and expanse of that 
review is controlled by statute and regulations.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 20.1404(b), 
the motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  See Disabled American 
Veterans et. al. v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a)  General.  Clear and unmistakable error 
is a very specific and rare kind of error. It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.

(b)  Record to be reviewed.  (1)  General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2)  Special rule for 
Board decisions issued on or after July 21, 
1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could reasonably 
be expected to be part of the record.

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.  (1)  Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in 
a Board decision.  (2)  Duty to assist.  The 
Secretary's failure to fulfill the duty to 
assist.  (3)  Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).  See Disabled American Veterans et. al. 
v. Gober, supra.

Based on a thorough review of the evidence, the Board finds 
that the veteran has set forth an allegation of CUE in a 
clear and specific manner.  Thus, his allegations satisfy the 
sufficiency criteria set forth in section 20.1404(b).  As a 
result, the Board will proceed to address the merits of the 
veteran's CUE claim.  See Disabled American Veterans et. al. 
v. Gober, supra.

The Board appreciates that the veteran does not agree with 
conclusion the Board reached in June 2000.  Nevertheless, the 
determinative question in this matter is not whether the 
veteran agrees with the Board's weighing or evaluation of the 
facts then of record, but whether the correct facts, as they 
were known at the time, were before the Board and whether the 
statutory or regulatory provisions extant at the time were 
correctly applied.  38 C.F.R. § 20.1403(d)(3).

The veteran has not articulated any specific basis for a 
finding of an error that would have changed the result of the 
June 2000 Board decision. As he observes, the Board held in 
its June 1996 decision that the veteran's hypertension had 
its onset during period of military service. The effective 
date of an award of compensation, however, is dependent on 
when the claim for the benefit is received. 

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii). However, in this case it 
appears that another regulation is for application.  Under 38 
C.F.R. § 3.157(b)(1), the general rule regarding effective 
dates is reiterated, that is, the effective date is the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.157(a).  However, once a 
formal claim for compensation has been allowed, or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of hospitalization by VA will be accepted 
as an informal claim for increase or to reopen.  38 C.F.R. § 
3.157(b)(1). 

Here, service connection for hypertension was denied by the 
RO in a final decision in February 1963. A reopened claim for 
service connection for hypertension was not received until 
September 1989. The earliest report of VA treatment within 
one year prior to the reopened claim was on May 9, 1989. 
Consequently, as the Board correctly held in June 2000, that 
is the earliest date possible for the award of service 
connection for hypertension based on a reopened claim. See 38 
C.F.R. §§ 3.157, 3.400 (2002). 

Nothing in this determination is designed to express doubt 
about the good faith of the veteran in advancing his claim of 
CUE.  The Board does not question the sincerity of the 
appellant's convictions.  Under the governing law and 
regulations, however, allegations only disputing how the 
Board weighed or evaluated the evidence before it cannot rise 
to the level of CUE as a matter of law.  38 C.F.R. 
§§ 20.1403(b), (d)(3), 20.1404.  Allegations of CUE made on 
these bases are subject to denial.

Accordingly, the Board finds that the motion challenging the 
Board's decision of June 2000 denying an effective date prior 
to May 9, 1989 for the award of service connection for 
hypertension is denied.




ORDER

The motion for revision of the June 2000 Board decision based 
on CUE is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if  you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



